DISSENTING OPINION
By KOVACHY, J.
I do not concur. The evidence in this case is clear cut but contradictory.
The street car proceeding south on East 9th Street, entered the intersection of Carnegie Avenue, either on the green light or the top red, or stop, light. The jury by its verdict must have found the latter. The plaintiff, therefore having the green light in his favor, and “being entitled to rely upon the observance of the signal by all persons against whom the signal is operating” (Henderson v. Cleveland Railway Co., 123 *510Oh St 468), had the right, under the law, to start his automobile and proceed easterly on Carnegie Avenue. The street car crashed the light, and without abating its speed (Record, page 172), collided with plaintiff’s automobile, all in the matter of a few seconds.
1 am of the opinion that such a factual situation does not require the giving of a charge on contributory negligence to a jury.
See also: Cleveland Railway Co. v. Goldman, a minor, 122 Oh St 73, paragraph 1 of the syllabus.
It appears to me that substantial justice has been done to the defendant appellant, in view of the facts as shown by the record and in the light of the law applicable thereto.